Citation Nr: 0618959	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-35 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to PTSD.

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In that rating decision, the RO denied service 
connection for hypertension and GERD, noting that the 
veteran's service medical records were entirely negative for 
any indication of either disability.  Also in the March 2004 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 30 percent rating, effective October 
9, 2003, the date of receipt of the veteran's claim.

In May 2004, the veteran's attorney submitted notice of 
disagreement with the RO's decision, arguing that service 
connection for hypertension and GERD was warranted on a 
secondary basis due to service-connected PTSD.  In addition, 
the attorney disagreed with the initial rating assigned for 
the veteran's PTSD, arguing that "[t]he veteran's PTSD 
symptoms are closer to a rating of 50 percent rather than his 
current 30 percent rating."  

Thereafter, in a September 2004 rating decision, the RO 
increased the initial rating for the veteran's PTSD to 50 
percent, effective October 9, 2003.  The RO confirmed and 
continued the denials for service connection for hypertension 
and GERD, including on a secondary basis.  In September 2004, 
the RO issued a Statement of the Case addressing the issues 
of service connection for hypertension and GERD, and the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD.  

In September 2004, the veteran submitted a VA Form 9 on which 
he indicated that he only wished to appeal his claims of 
service connection for hypertension and GERD, on both a 
direct and secondary basis.  

In October 2004, however, the veteran's attorney submitted a 
letter titled "Notice of Disagreement" on which he 
indicated that the veteran wished to appeal the issues of 
service connection for hypertension and GERD, as well as the 
issue of entitlement to an increased rating for PTSD.  
Although the veteran's attorney improperly identified his 
letter as a notice of disagreement, to avoid any possibility 
of prejudice to the veteran, the RO accepted it as a 
substantive appeal with the issue of entitlement to an 
initial rating in excess of 50 percent for PTSD.  

In a November 2004 letter to the veteran and his attorney, 
the RO explained its action and advised that the issues 
currently on appeal were entitlement to service connection 
for hypertension and GERD, as well as entitlement to an 
initial rating in excess of 50 percent for PTSD.  

In December 2004, the veteran's attorney submitted a letter 
disagreeing with the RO's November 2004 explanatory letter.  
The Board, however, is unable to identify the adverse 
adjudicative determination with which the veteran's attorney 
disagrees.  See 38 C.F.R. § 20.201 (2005) (requiring notice 
of disagreement to be in terms which can be reasonable 
construed as disagreement with an adjudicative 
determination).  Therefore, the Board can only assume that 
the December 2004 letter represents another misunderstanding 
of the law on the part of the veteran's attorney.  Thus, no 
additional action will be taken absent some clarification 
from him.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

After the veteran's appeal was certified to the Board, the 
veteran's attorney submitted additional medical evidence.  
This evidence has not yet been considered by the RO and the 
veteran's attorney did not waive initial RO consideration of 
this evidence.  Accordingly, a remand is necessary.  38 
C.F.R. § 20.1304 (2005).

In addition, in a September 2005 statement, the veteran 
indicated that his PTSD had recently worsened.  A review of 
the record indicates that he was last examined for 
compensation purposes in August 2004 and the veteran has 
neither submitted nor identified any clinical records of 
treatment for PTSD.  The Board therefore finds that a more 
contemporaneous VA psychiatric examination is required.  38 
C.F.R. § 3.149(c)(4); see also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination).

Finally, the Board notes that under 38 U.S.C.A. §§ 5103(a), 
VA has a duty to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

A review of the record indicates that in November 2003 and 
June 2004, the RO provided the veteran with appropriate 
notification letters in connection with his claims.  
Thereafter, however, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet had 
the opportunity to issue a letter complying with these 
additional requirements.  Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his attorney should 
be provided with an additional notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.  

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity his service-connected PTSD.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to the severity of the veteran's PTSD, as 
well as a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
including with consideration of the 
additional evidence added to the record.

If the benefits requested on appeal remain denied, the 
veteran and his attorney should be furnished a Supplemental 
Statement of the Case and an opportunity to respond.  The 
case should then be returned to the Board for  further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



